Exhibit 10.1

 

 

No. 306

 

Of May 25th, 1999

 

PROPERTY LEASING

 

COMMUNE Of APT / SA.

 

LABORATOIRES EUROSILICONE

 

THE YEAR ONE THOUSAND NINE HUNDRED NINETY NINE,

The twenty-fifth of May,

IN APT (Vaucluse), 42, Docteur Vallon Street, in the office of the Notarial
Service of Apt below Named.

Master André PAGES, Notary of the Professional Civil Society <<FRANÇOIS BOYER
and ANDRÉ PAGES>>, holder of a Notarial Service in APT (Vaucluse),

in receipt of the present act containing:

PROPERTY LEASING

BY:

The COMMUNE OF APT, located in the section of Vaucluse.

Represented by Mr. Claude AGNEL, remaining in 84400 APT, Acting as First Deputy
mayor of aforementioned commune,

And by virtue of the approval which it was given by the Town council according
to deliberation of December 16th, 1998, an extract of certified correspondent
minutes of which is enclosed after mention.

Made observation that an official report of the above-mentioned deliberation was
aimed by the Sub-prefecture of APT (Vaucluse), December 23, 1998.

Called <<THE LESSOR>>

ON ONE HAND


--------------------------------------------------------------------------------




TO THE ADVANTAGE OF:

The company called <<LABORATOIRES EUROSILICONE>>. A Public company with capital
of 1.050.000 Francs, the seat of which is in APT (84400), District of
Peyrolière, identified under the number 347 535 296 and registered to the
Régistre du Commerce and from Sociétés D’AVIGNON.

Represented by MR. FRANÇOIS TOURNIAIRE,

Having any powers with intent to present, by virtue of article 19 of the
statutes of aforementioned society

Called <<THE LESSEE>>

On the other hand

WHICH agreed on leasing object of presents and beforehand displayed what
follows:

PREAMBLE

Has / The present contract binds, for a long duration, public bodies with a
private company. It introduces a certain numbers of original aspects of this
fact. That’s why both interested parties estimate necessary, in preamble, to
clear the mind of this contract and to clarify their intentions to clarify the
clauses which will follow and to facilitate interpretations in the future.

1) It is about a convention of tenancy matched by an agreement to sell which
implicates reciprocal obligations but it is also about an act of trust, the city
of APT wishes the success of the industrial project of the purchasing company
and considers that this success will be advantageous in the group of the
inhabitants of APT. The purchasing company considers from his part, as
fundamental of objectives followed by the city of APT and which is to assure its
population the guarantee of stable and correctly remunerated jobs.

2) Being aware of the common interest which binds them, both parties also agreed
to plan each time it will be necessary on the inherent problems for the
execution of present.

3) The nature of the agreements entered into, the reciprocal trust which exists
between parties and without whom the present convention would not have been
born, confer on the present contract a character <Intuitue personnae>.

One says of it here that the companies which perform operations of the property
leasing in a habitual way must have the quality of a tradesman (Article II,
amended law of July 2nd, 1967), but nevertheless it is supposed that a non
tradesman and notably a group can use, in an occasional way to this process. The
present leasing constitutes a completely occasional operation performed by the
city of APT.

2


--------------------------------------------------------------------------------




B / The city of APT is owner of a building with industrial usage with contiguous
ground, the whole located on the Commune of APT (Vaucluse), registered with the
land registry Section AK, No. 109, 110 and 162, in the industrial district of
Peyrolière.

After this preamble being completely part of the act, it is passed to
conventions object of presents.

CHAPTER 1

LOCATION

FIRST ARTICLE: OBJECT

The lessor gives leasable, in conditions considered by the law 66-455 of July
2nd, 1966 on the LEASING, to the lessee, which accepts, to take in lease hoe
them real estate indicated below:

DESIGNATION

IN APT (Vaucluse), District of Peyrolière,

A building with industrial usage with contiguous ground,

Wholly registered with the land registry:

Section

 

No.

 

Locality

 

Surface

AK

 

109

 

Degan Way

 

5a 80ca

AK

 

198

 

La Peyrolière

 

49a 30ca

AK

 

204

 

La Peyrolière

 

8a 29ca

 

 

 

 

Total Surface:

 

63a 39ca

 

Such as it continues and includes, with all its wealth, dependency and buildings
by destination, servitudes and joint ownership, without exception nor
reservation, others than those being able to be related if need be in presents.

ORIGIN OF OWNERSHIP

1) In regards to the number 109 of section AK:

The aforementioned GOOD belongs to the COMMUNE Of APT, lessor in presents, by
means of the acquisition made by Mr. Ulysse Henry JACQUET (born at 84400 GARGAS,
on June 12th, 1921), and his spouse, Madam Jeanne Paule Alice PLAT (born at
84600 VALREAS, on May 13th, 1926), and of Madam Geneivieve Martine JACQUET (born
at 84400 GARGAS, on February 16th, 1954), according to the act received by
Master André PAGES, Notary in APT (Vaucluse), on January 24th, 1998.

This acquisition took place for the main price of ONE HUNDRED AND SEVENTY
THOUSAND FRANCS (170.000 F).

This act contains all statements of usage.

A genuine copy of the aforementioned act was published in the Second Office of
the Sociétés D’AVIGNON, on February 10th, 1998, volume 1998P, number 772.

3


--------------------------------------------------------------------------------




2) In regards to the number 198 of section AK:

The aforementioned GOOD belongs to the COMMUNE Of APT, lessor in presents by
means of the acquisition made, with others, with Mr. Ulysse Henry JACQUET (been
born in GARGAS, on June 12th, 1921) spouse of madam Jeanne Paule Alice PLAT,
according to act accepted by master André PAGES, Notary in APT (Vaucluse), on
December 30th, 1988.

This acquisition took place for the principal price of ONE HUNDRED SEVENTY
THOUSAND Francs (170.000 F).

This act contains all statements of usage.

A genuine copy of the aforementioned act was published in the Second Office of
the Sociétés D’AVIGNON, on March 6th, 1989, volume 3584, number 3.

3) In regards to the number 204 of section AK:

The aforementioned GOOD belongs to the COMMUNE Of APT, lessor it present by
means of made acquisition, with greater extent, by Mr. Joannès PARRACONE,
divisional Director of Taxes, Administrative City in AVIGNON, acting by
delegation of MR LEPRÉFET of VAUCLUSE, in the name and on behalf of the state,
according to act accepted by - in front of the prefect of Vaucluse, on November
6th, 1991.

This acquisition took place for the principal price of FORTY NINE THOUSAND
Francs (49.000 F).

This act contains all statements of usage.

A genuine copy of the aforementioned act was published in the Second Office of
the Sociétés D’AVIGNON, on November 8th, 1991, volume 1991 page number 5426.

SECOND ARTICLE: TERM

The present lease is approved and accepted for a length of twelve (12) whole and
successive years which will begin to run the 1st of January one thousand nine
hundred ninety nine (01/01/1999).

The present tenancy does not confer to the lessee the faculty to cancel it per
triennial period, in accordance with the ordinance No. 66-455 of July 2, 1966,
and to ordinance No. 67-837 of September 28 1967, to which the parties expressly
intend to refer to;

The present tenancy is not subjected to the arrangements of the decree No.
53-960 of September 30th, 1953 on commercial leases (Cessation of the Supreme
court of appeal of June 10th, 1980).

THIRD ARTICLE: OCCUPANCY

Occupancy will intervene on the first of January one thousand nine hundred
ninety nine (01/01/1999).

FOURTH ARTICLE: CONDITIONS

4.1. - Appraisal

The lessee will take places and objects of the present lease in the state they
were in at the time of occupancy.

4


--------------------------------------------------------------------------------




4.2. - Allocation of places

The building, object of presents, are intended for manufacture, the development,
the marketing of products containing silicone and any chemical derivative of
plastic, bound for the professionals of the plastic surgery or repairing and
pharmaceutical or para-pharmaceutical industry.

This destination will have to be the object of no change without the express and
written agreement of the lessor.

The lessee declares to make its personal deal of the approvals which would be
necessary, if need be, for the financial year of its activity in the
aforementioned places (particularly for installations classified for the
protection of the environment).

4.3. - Use of places

The lessee will have to employ places rented in good manager, exercise the
activity there above specified with the exception of others and respect all
obligations, administrative or others, regulating, if need be, the financial
year of this activity, so that the lessor can no way be worried or searched on
this subject.

It will conform to all regulations of the administration, notably because of
hygiene or salubrity and carry out in its expenses, and without resorting
against the lessor, all work which could be required in this respect.

4.4 - Job creation

The lessee promises to create, and to maintain in rented places a number of jobs
according to the following calendar:

· about twenty jobs as of the delivery of the building

· and at the end of the first two years, to the constitution of a pole of at
least 45 jobs.

Priority of recruiting will be given as much as possible to the local labor.

4.5 - Work

The lessee will not be able to perform in rented places any work of equipment
and installation which will seem to him necessary or useful only after having
acquired the agreement of the lessor, provided that the work cannot harm the
structure of the building, and only if it is carried out under the supervision
of an architect or under a recognized engineering and design company by the
lessor and whose fee will be supported by the lessee.

4.6 - Maintenance - Compensations

For the duration of the lease, any maintenance expenses, common compensations
and major repairs including those of the article 606 of the Civil code, and in
general all those that fall habitually to the lessor will be, of express
convention, payable by the lessee, either because the latter makes its deal
directly of it, or that it refunds the counterpart with the lessor upon
justification.

5


--------------------------------------------------------------------------------




However with regard to repairs concerned with the guarantee of articles 1792 and
following of the Civil code, the lessor gives power of attorney to the lessee to
exercise rights and actions of the lessor against all unspecified thirds which
it belongs to. However, no action of law will be taken before the lessor is
informed prior to any litigation taken.

In this title, the lessor promises to provide all necessary information to the
lessee (markets, contract of insurance, etc).

The purchasing company will suffer that the financial backer makes office,
during the course of the lease, in the rented buildings, whatever is of
importance of the duration, even though this may exceed forty days and without
being able to claim with any allowance, or reduction in rent, all work
unspecified which could become necessary, and in particular all rebuilding,
repair work like any work with the dividing walls, passage of drains, pose posts
or pillars and also any improvement work, or new reconstructions that the lessor
would consider necessary executions. In case of negligence on his/her part, the
lessee should reimburse the lessor of the cost of this work within 15 days of
receipt of the bill.

4.7 - Change of distribution

Any changes of distribution, demolitions, boring of walls, beams or floors and
generally any work likely to harm the structure of the building, will need prior
written approval on behalf of the lessor. Work which would be thus authorized
should be carried out with expenses, risks and exclusive dangers of the lessee
and under the supervision of an architect or under an engineering and design
firm beforehand agreed by the lessor and fee of which will be born by the
lessee.

4.8 - Changes and improvements

All work, decorating, improvements, any installations, including, if need be,
those which could be imposed by any legal or regulation measures, made by the
lessee in the course of lease, will become the ownership of the lessor at the
expiration of the present tenancy, either by arrival of term, or due to
termination.

However if the lessee purchases rented property by employing the faculty which
is conferred on him by the agreement to sell hereafter, developments,
decorations, decorating and installations will then remain its property without
additional charge.

Furthermore the lessor will always be able if necessary, to ask for the
re-establishment of the places in their primitive state, with the expenses,
risks and exclusive dangers of the lessee, even for work specifically authorized
by the lessor, unless the lessee does not raise the agreement to sell.

It is nevertheless added that equipment, materials and installations not fixed
at residence like any material fixed but specific to its activity, will remain
the property of the lessee and will have to be removed by him during his
departure, in load to repair places, after this removal, except lifting of the
agreement to sell.

6


--------------------------------------------------------------------------------




4.9 - Visits of monitoring of the buildings

For the duration of lease, the lessee will have to let the representatives of
the lessor visit rented places, any time, to make sure of their state and to
provide at the first request of the lessor all justifications which could be
required of him, of the good execution of the conditions of lease.

4.10 - Garnishment

The rented places will have to be furnished at any time with material, furniture
and goods in sufficient quality and of value to answer and serve obligations of
the present contract at any time to guarantee to the lessor of the payment of
the rent and all expenses.

4.11 - Sublease

Very complete or partial sublease of places am specifically prohibited to the
lessee, on pain of termination of lease, except express prior agreement of the
lessor which will have to, besides, be called to intervene in the act of
sublease.

Any sub-rentings total or partial of the buildings is expressly prohibited to
the lessee, under penalty of termination of lease, except prior agreement of the
lessor who will have, moreover, be called to intervene in the act of sublease

Nevertheless, complete sublease is already allowed if the subtenant is:

· a subsidiary of the purchasing company as described in article 354 of the law
of 24.07.1996;

· a company whose purchasing company is a subsidiary company as described in
article 354 of the law of 24.97.1966.

The lessee will have to notify their intention to the lessor to sublease and the
conditions of sublease as well as the name of the candidate by extrajudicial act
or by registered letter with request of notice of receipt.

With the expiry of 15 days deadline from this notification, the silence of the
lessor will be regarded as a refusal of authorization.

In the event of authorized sub-renting, the lessee will remain solely
responsible for the execution of clauses and conditions of the lease and
particularly regulations of renting.

In addition, it is expressly agreed that the rented places form an indivisible
whole in the common intention of the parties.

The length of sublease will never be able to exceed the length remaining on the
present lease.

The lessee forces furthermore himself to assure in relation to his subtenant the
payment of any possible indemnification of whatever nature.

Subtenant(s) will never be able to profit from the agreement to sell hereafter
listed, except transfer of its promise by the lessee who will have to be
notified to the lessor by registered letter with notice of receipt.

4.12 - Transfer of right to the lease

The lessee will be able to give up his right to the present lease only with the
authorization express, written and preconditioned of the lessor, this except
application if necessary, the text of law and order, under penalty of nullity of
the transfer authorized to the contempt of this clause, and even of termination
of the present contract seemingly good to the lessor.

7


--------------------------------------------------------------------------------




In the event of transfer of the right to the lease, the yielding lessee will be
be jointly held with his assignee of all obligations put in his load by
presents, and notably of the payment of rents in their term, and whole execution
of all clauses of present lease.

Consequently, all successive tenants, even those which, having yielded their
right to the lease would not occupy the rented places anymore, will be held
jointly between them with regard to the lessor of the payment of the rents and
expenses and of the execution of all clauses and conditions of the lease, so
that the lessor can act against all successive tenants or any of them, all being
held jointly of the whole without being able to oppose the benefit of discussion
or division.

This clause will apply to all cases of transfers, whatever form it is, as in the
provision of the right to the lease at any company in whatever form it is, that
this provision is made at a new company or a preexisting one.

Transfer or the provision in corporation will have to be accomplished in the
presence of the lessor, unless this was not duly called by means of a simple
registered letter with request of notice of receipt, addressed to the lessor at
least eight days in advance.

Transfer or provision will be determined by an authenticated deed from which an
executable copy will be issued without expense to the lessor to serve him
executable title against one or several transferees.

In case of liquidation of property, compulsory liquidation or dissolution of the
lessee, the transfer of the right to the lease by the property manager, the
debtor assisted by the property manager or the liquidator of the lessee will be
able to perform only under conditions stipulated above.

In the event of trasnfer, the transferee will be automatically substituted by
right in the benefit of the below conferred agreement to sell and will be held
of all obligations rising from the present contract, notably in termination.

4.13 - Pledging of the fund

The lessee commits himself through his goodwill in hypothecation only after
having notified the lessor of it and to have received his written consent.

This consent could be refused only for serious and legitimate reasons in direct
connection with the interests of the lessor and resulting from the present
contract.

In the event of infringement with the present clause, the present contract will
be, if deemed fit to the lessor, cancelled on conditions below stipulated in the
article 7.1.

4.14 - Control of the debt of the lessee

The lessee promises to ask for prior written agreement of the lessor for any
loan in the short or the long term or any hire purchase contract having as
object of personal properties or real estates and the sum of which would be
higher than two annual installments of rent tax free.

To this end, the lessee will be required to communicate to the lessor copies of
the balance sheet, the operating statement, the profit and loss account of the
past financial year, as well as text of the report of the Directorate in
ordinary General meeting called to give a ruling on the count of aforementioned
financial year; these documents will have to be produced in the month which will
follow their ratification by ordinary General meeting.

8


--------------------------------------------------------------------------------




If the lessor would think that a loan, lease or leasing, contracted regardless
of this clause, would be capable of compromising the creditworthiness of the
lessee, it could automatically terminate this contract on conditions shown in
article 7.1 below.

4.15 - Contribution - Levies and expenses

The lessee will discharge his personal contributions, professional taxes, and
additional taxes in previous, etc, so that the lessor is never demanded or
questioned on this subject.

It will reimburse moreover to the lessor the land levy and the tax on the
domestic garbage due as from this day.

It will meet all expenses of city and police in which the tenants are usually
held and with all the legal or administrative regulations to which the
exploitation is and could be subjected.

It will have to carry out expenses and conditions issued in the document of town
planning regulating the area where the rented building is built and of which it
states to have knowledge of.

It will contract directly and with its expenses, risks and dangers, any
subscriptions and contract concerning water, gas, electricity, driving force,
telephone, etc, bills of which it will pay regularly.

It will reimburse every year to the lessor, on top of the rent and out of the
program of roles, any levies and property taxes and all other additional taxes
which tax and will be able to tax the ground and the rented building, the whole
in manner that the affected rent by the lessor is net.

4.16 - Insurance

For the duration of the present lease, the lessee will sign policies of
insurance covering the lessor and the lessee against fire risks, flood damage,
explosions, natural calamities and recourse of the neighbors and third parties
likely to affect the rented building, as well as the material, equipment,
supplies and movable objects furnishing the rented places, the capitals assured
to correspond to the real value of the building. The guarantee will have to
extend to electrical damage, fresh damage of clearing, destruction and transport
of debris, displacement and replacement of any movable objects, expert’s fee,
indirect losses.

Policies will also take the civil responsibility of the owner and the lessee for
material and bodily risks, as well as risk of <<losses of work>> the lessee.

The lessee will have to have signed the policies of the owner from the receipt
of works and the policies of the tenant before entry in places, to justify and
justification of the payment of premiums during every expiry date as well as,
more generally, at any request of the lessor. If need be, the latter will be
able to demand the increase of the assured capital.

It will in addition, be stipulated in the policies that the insurance companies
will be able to prevail of forfeiture for delay in the payment of premiums only
one month after notification by their care, to the lessor, of this default in
payment. The lessor will have the faculty to replace the failing lessee to make
this payment, but the lessee will then have to reimburse it.

9


--------------------------------------------------------------------------------




Moreover, the lessor will have the faculty to sign any supplementary policy in
the event of insufficiency of the guarantees, but the lessee will have to
reimburse premiums to him.

The policies will have to contain a clause according to which all
indemnification of insurance covering real goods, their installations and
improvements will be paid between the hands of the safe lessor to transfer to
him of it, a part under the scheduled conditions in the last subparagraph of
this article. To this end, the lessee approves from now that the lessor touches,
on his simple bills except his presence and without his competition, any
indemnification which would be allocated to him in the event of disaster of
rented constructions.

In the event of disaster, the choice of reconstruction or non reconstruction of
the building belongs to the lessor.

If the lessor opts for reconstruction, he forces himself to undertake it for the
slightest delays as soon as indemnification will be paid to him by the insurance
company, length and the conditions of lease not being changed.

Nevertheless, the lessee will have to take responsibility for all of his
expenditures which would exceed the amount of the allowance paid by the
insurances.

If the lessor does not opt for reconstruction he will keep on the
indemnification of insurance which will be allocated to him a sum equal to
staying rents due up to expiration in the normal term of the contract, decreased
interests not run on the contracted loans, but increased by expenses of
preliminary termination of the loan.

If the rented building came to be destroyed during the lease by a non covered
accident of the insurance policy, such as the act of war or any other case
forecasted or unforeseen, the lessor will keep on the possible indemnification
of reconstruction that he could equal a sum to that stated in the previous
paragraph; after deduction of this sum, the lessor will transfer to the
industrialist lessee, the surplus of indemnification, unless both parties prefer
by mutual agreement, either to rebuild the stricken plant, or to use the funds
in another way.

FIFTH ARTICLE - RENTS AND EXPENSES

The present tenancy is approved and accepted for the following rent:

5.1 - Rent

The sum of the monthly rent will be FORTY SEVEN THOUSAND FRANCS (47.0000,00 F)
tax free.

5.2 - Expenses

In addition to the rent, the lessee will pay off the tax on the added value and
all accruing expenses of the rental.

5.3 - Place of payment - Interests of delay

Any sums owed by the lessee to the lessor by virtue of the present contract as
rents, expenses and any levies, etc, will be paid by a performed sample the
first of every month, in the hands of Mister Main Treasurer of the City APT
monthly and beforehand. The first payment will take place on January 1st, 1999.

10


--------------------------------------------------------------------------------




In the event of non payment on the expiry date of the rent or his attachments
owed by the lessee, the lessor will receive interests of delay, without it being
necessary to address any demand.

These interests will be calculated at the interest rate of the loan, increased
by three points and the VAT as from the due date, any started month being
considered as a whole month.

The payment of this post maturity interest will not be worth adjournment of
terms of payment, the lessor keeping all its rights to this subject, in
particular with regard to a possible termination.

5.4 – Guarantee Deposit

To guarantee the execution of his obligations, the lessee overturned at the same
instant to the lessor, who acknowledges it, the sum of TWO HUNDRED EIGHTY TWO
THOUSAND FRANCS (282.000.000 F), representing 6 months of rent.

Under no circumstances will the lessee be able to charge the rent and his
attachments to this deposit.

SIXTH ARTICLE - FISCAL STATEMENT - OPTION VAT

In accordance with the provisions of articles 260-2 and 193 to 195 of appendix
II of the General Tax Code, the lessor declares to opt for the payment of VAT on
the rentals. He states to make his deal of the declarations of opening a
distinct sector and opting near the tax authorities under the conditions in
articles 191 and 192 of appendix II, article 286 and articles 32 and following
of appendix IV of the CGI

Moreover, it has to declare with the tax authorities the finalization of the
local services of the present convention within 90 days of the accomplishment of
building in accordance with the article 1406 of CGI.

To this end, the lessee will provide the lessor in good time, the elements
necessary to the aforementioned declaration.

SEVENTH ARTICLE - TERMINATION

7.1 - Termination by right

In the event of non execution by the lessee in any one of his agreements defined
in this contract, in particular in the absence of payment of the rents, the
lessor will have the rightful ability to cancel the present contract having
required the lessee to regularize his situation by command or notice to pay or
to respect the stipulations of the lease containing statement by the lessor of
his intention to use the benefit of the present clause.

If a month after this command, the lessee did not regularize his entire
situation or if, for work to be performed, he did not undertake with suitable
diligence all that it can possible do, the lessor will be able to propose the
termination of the lease and the expulsion of the lessee will take place on
simple ordinance of summary procedure.

Moreover, the lessee will be indebted to the lessor in addition to the expired
rents, remainder which had, of an allowance contractually fixed at:

11


--------------------------------------------------------------------------------




· 30% of the rents remaining due until the normal term, termination intervening
in the first 5 years.

· 50 % of rents remaining due until the normal term, termination intervening
between the fifth and the tenth year.

· 80 % of rents remaining due until the normal term, if termination intervenes
after the tenth year.

This allowance will be raised VAT.

Due to termination, the agreement to sell, authorized in article 9 below, will
automatically become null and void.

7.2 - Termination by the lessee

This contract can be terminated by the less with 6 months notice, by registered
letter with notice of receipt, but this faculty of termination will not be used
before the expiration of a period of 9 years from the date of notification of
setting to layout of the premises and will involve the payment by way of
allowance of cancellation of a sum which, given that the good was designed and
carried out according to the specific needs of the lessee, will be of a sum
equal to 90% of rents considered until the expiry of the contract in its normal
term decreased by the interests not fallen on the loans but raised allowances
for VAT.

This allowance of termination, related to the particular character of the
contract, will be due in particular by the lessee in situation of compulsory
liquidation or liquidation of property, if it will have opted for the
termination of lease, in accordance with article 52 of law No. 67-563 of July
13th, 1967.

The places will have to be released the day before the date of effect of the
termination. Due to termination, the agreement to sell, authorized in article 9
hereafter, will become automatically null and void.

CHAPTER II

UNILATERAL PROMISE OF SALE

EIGHTH ARTICLE - AGREEMENT TO SELL

The lessor promises to the lessee to sell him the property group, object of
presents (not withstanding any modifications on top of that or in less which
would have been able to intervene for the duration of the tenancy) on habitual
conditions and of right notably, for the purchaser, to take property sold in
their condition and consistency at the day of sale and in those below defined.

The sale in question will have to be regularized by authenticated deed.

It is subjected to the suspensive condition of this authenticated deed and the
entire payment of the price at the time of this signature, independently of the
condition stipulated in article 9 (a) below.

12


--------------------------------------------------------------------------------




NINTH ARTICLE - FORMS - DATES

The lessee will have to notify the lessor, by registered letter with notice of
receipt, at the latest, SIX (6) MONTHS before the expiry date of the lease. When
the time expires, and by the only fact of the expiration of term, the
beneficiary of the present agreement to sell will be deposed by right, and
without demand, of the right to ask for the realization of the sale.

The lessor already promises to take any measures in due time so that this
authenticated deed is signed in the shortest possible time as from the date of
lifting of the promise.

NINTH ARTICLE (a) - CONDITIONS OF THE AGREEMENT TO SELL

The present agreement to sell is subjected to express condition that at the
expiration of the lease, the lessee meets all obligations resulting from the
present contract of leasing and notably, that he regulates the entirety of rents
owed as lease, these, considering the special nature of leasing, having at the
same time the character of rent and down payment on price.  If this condition
was not satisfied during lifting, the sale resulting from this lifting would
take place under the same condition.

TENTH ARTICLE - FACULTY OF PRELIMINARY PURCHASE

The lessee will nevertheless have the faculty to raise before the appointed time
and in the same forms, the agreement to sell which is authorized to him.

If the sale were to be carried out thus by anticipation, the selling price would
be equal to the capital remaining due, the table amortization, but raised
possible expenses of cancellation anticipated of the contract of loan, amount of
the VAT which should be currently transferred by the financial backer with the
Treasury in application of article 210 appendix II of the C.G.I. (currently
before the beginning of the ninth year which follows the date of effect of
leasing) and of the amount of the transfer taxes, the fees and the expenses, and
finally of the amount of the subsidy of the area, refundable in the event of
transfer of the buildings. This amount will be indexed on the monetary value of
the factory, as fixed by the administration of the estate. This price would be
exact, entirely with the signature of the authenticated deed without it being
possible for the purchaser to pay the sum due by means of spread out
remittance.  The authenticated deed will have to intervene in the shortest
possible time after the lifting of the promise on the initiative of the diligent
party.

The lessor will transfer, if it is necessary, under the conditions considered
currently to article 210 IV appendix II from the C.G.I., the transferable VAT to
the purchaser.

13


--------------------------------------------------------------------------------




Moreover, in case of anticipated acquisition, the lessee takes the agreement to
respect principles posed in article 239 of the C.G.I. and if the price, such as
fixed as above, appears lower than the value which would have this building in
its writings if it had acquired it at the date of the present credit, to
reinstate in its results as the financial year of cession, the fraction of the
versed rents corresponding to the difference between the aforementioned residual
value and the delivery price of the building.

Lastly, the present faculty of purchase anticipated is authorized only under
express condition that at the date where the lessee would ask to benefit from
it, it completely regulates the expired rents as well as it is said in the
article 9 (a) above.

TENTH ARTICLE (a) - SPECIAL CONDITION RELATING to the AGREEMENT CONCLUDED
BETWEEN THE COMMUNE Of APT AND THE REGION PROVENCE ALPS COTE D’AZUR:

Moreover, the present leasing takes place under the condition hereafter
literally extracted from article 5 of the agreement signed between the Commune
of APT, lessor>> and the REGION PROVENCE ALPS COTE D’AZUR for the realization of
the building being the object of presents:

<<ARTICLE 5 - RESALE OF THE BUILDING

<<If, for the duration of the present agreement the beneficiary of agreement
considered a complete or partial sale of the building, he should even before
approving promise, collect the express agreement of the Standing committee of
the Regional Council.

<<in the event of non acceptance it could be proceeded to the cancellation of
agreement according to modalities considered in article 6

<<-in the case of authorized sale, the sum of the refund of the financial
participation of the Regional council owed by the recipient will be calculated,
according to the date of sale, according to the following formula:

R = S

 n (1 + b) where

 

 d

 

<<-R is the sum of refund

<<-S is the sum of the initial financial participation of the Regional council

<<-d is the length of agreement

<<-n the remaining number of years of validity of the present agreement

<<-b the report of the difference of the indications of the cost of construction
at the date of construction (i1) and at the date of sale (i2) to the index at
the date of construction:

(B-i2-

i1)

 

i1

 

The transfer of this sum will intervene within 2 months as from the signature of
the bill of sale.

In accordance with the tenth article which preceded, the lessee promises to
reimburse expenses to the lessor and indemnification of which it is a matter
above, which would increase the selling price in the event of purchase
anticipated before the expiration of the length of the agreement with the REGION
PROVENCE ALPS COTE D’AZUR.

14


--------------------------------------------------------------------------------




ELEVENTH ARTICLE - PRICE

The selling price, intervening as it is said in the ninth article, that is in
the expiration of lease, fixed from today to the SYMBOLIC FRANC.

This residual price being less than the value of the ground in the writings of
credit lessor.

The lessee promises to return in his results of the exercise of acquisition, the
difference between this value of the ground and this price, in accordance with
the provisions of article 239 of the General Tax Code.

All rights, expenses, taxes and accruing fees related with this change will be
the exclusive responsibility of the lessee who obliges to it

It is added that in the present state of right, the transfer taxes will have sat
only on this residual price, and not on the monetary value of the building.

It will be increased, if necessary, of a sum equal to the rents owed to the
title of the lease which would not have been regulated.

CHAPTER III

TWELFTH ARTICLE - EXPENSES

All expenses, rights, taxes of land publicity, remuneration, will be the
exclusive responsibility of the lessee who obliges to it.

THIRTEENTH ARTICLE - LAND ADVERTISING

The present agreement will be subjected to the formality of land advertising.

FOURTEENTH ARTICLE - FISCAL STATEMENTS AND OTHERS

For the collection of all duties, taxes and fees, the parties make the following
statements:

1) As regards to PROPERTY LEASING as such:

The whole of the rents for the twelve (12) year period comes out to SIX MILLION
SEVEN HUNDRED AND SIXTY EIGHT THOUSAND FRANCS (6.768.00 F00) Exclusive of Tax,
that is to say EIGHT MILLION ONE HUNDRED SIXTY TWO THOUSAND TWO HUNDRED AND
EIGHT FRANCS (8.162.208 F00) including all taxes

2)             And with regard to the agreement to sell, the price is already
fixed to the SYMBOLIC FRANC.

15


--------------------------------------------------------------------------------




FIFTEENTH ARTICLE - ELECTION OF DOMICILE

For the present execution, the parties elect residence, knowledge:

· The lessor, in the Town hall of APT,

· The lessee, in the rented places.

OF WHICH ACT

Consisting of:

· 16 pages

· approved reference

· bar drawn in white

· striped whole line

· scratched no figure

· no Word

 

And after made reading, parties signed the present act with the Notary
undersigned.

Mr. Claude AGNEL

Mr. François TOURNIAIRE

1st Assistant to the Mayor

Président Directeur Général

from the City of APT

 

of LABORATOIRES EUROSILICONE

 

 

Mé André PAGES, Notary

16


--------------------------------------------------------------------------------




FRENCH REPUBLIC

EXTRACT OF THE REGISTER

DELIBERATION OF THE TOWN COUNCIL

SESSION OF 16-12-1998

20 hours

The First of March One thousand nine hundred ninety eight at 8 pm the Town
council met to the number of its members prescribed by Law, in the Room of the
Town council, under the presidency of PIERRE BOYER, Mayor.

BEING PRESENT: BOYER Pierre, AGNEL Claude, CARACCHIOLI Monique, IMBERT Pierre
Bernard, CHEVALIER BERNARD, VINCENTELLI José, MARTIN JEAN-Marie, ROLLAND Gérard,
CORNU Paul, PERON Maxime, JEAN Max, FERNANDEZ Nicole, RIGOUARD Jacques,
THÉVENIEAU Dominique, BEYNET Josiane, LISITA Pascale, VEZILIER Frédéric, CHAUVIN
Magali, LUIGGI Jean-François, BROUKER André, TREMEAU Pierre, KRAVETZ Dominique,
DELOY Pierre-Philippe, ROUSSY Nicolas

GIVES POWER OF ATTORNEY: BEAUSSAC Bernard capacity with ROLLAND Gerard, BAYSETTE
Paul capacity with AGNEL Claude

ABSENTEES: THOULON Jean-Luc, DELAUP Jean-Pierre, PITON Jean-Louis, LAURENS
Martine, VIGUIER Michèle, CREVOULIN Jean-Pierre, MANENT Didier

Session is opened, Mr. LUIGGI Jean-François is named Secretary.

Mister Mayor recalls to the Council:

The deliberation of June 23rd, 1997 deciding of the construction of a building
for the Company Laboratoires Eurosilicone on 1 500-square meters, to transfer
the head office and the offices from this company, currently in Cergy Pontoise
on APT, in the quarter of Peyrolière.

The deliberation of September 19th, 1997 requesting the maximum assistance to
which this project can claim the total cost of operation of which is estimated
at 7 000 000 Francs, specifying that it would be presented by S.I.V.U. of Albion
in its total program as the civil restructuring of Albion’s plateau.

Following the meeting of the board of appeals of offers for the opening of
files, it was determined an increase of the expense of the plan of one MILLION
francs tax free, compared with the initial estimate, owed to the increase of the
surface of the buildings which passed to 1 700 square meters this having proved
essential at the time of the thorough study of this project.

The construction of this building located in the district of Peyrolière in APT,
registered with the land registry section AK No. 109, part of No. 110 and No.
162, arriving in the long term, Mister Mayor proposes with the Council a hire
purchase contract with the Company Laboratoires Eurosilicone as from January
1st, 1999, for a duration of twelve years and a monthly payable rent of 47 000
francs tax free payable in advance. The document of land surveying will be
joined with this contract.

Mister Mayor asks Council to deliberate

COUNCIL

YES - The ACCOUNT OF MISTER MAYOR

DELIBERATION

and APPROVES such as it is presented to him, the leasing between the Commune of
APT and the Eurosilicone Company which will be established by notary for the
building of Peyrolière whose construction is practically finished.

17


--------------------------------------------------------------------------------




·  SAY that this contract is established for a period of twelve years, as from
January 1st, 1999, for a monthly sum of 47 000 Francs tax free, all maintenance
costs as well as land expenses being supported by lessee.

·  AUTHORIZED the Mayor or Mr. CLAUDE AGNEL First Assistant or one of the
Assistants to sign the contract of leasing and all the parts relating to it.

This proposal is accepted by: 26 votes FOR, 0 votes AGAINST, 0 ABSTENTION.

FOR CORRESPONDENT EXTRACT

 

 

THE MAYOR

 

18


--------------------------------------------------------------------------------


[g223071kai001.jpg]


--------------------------------------------------------------------------------


 

FOR A GENUINE COPY written on twenty pages, Accomplished by reproduction,
delivered by Master André PAGES, Notary undersigned and certified by him as
complying with the minute.

20


--------------------------------------------------------------------------------